Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding seeking to challenge a tier III disciplinary determination finding him guilty of possessing a weapon and an altered item. The Attorney General has informed this Court that, during the pendency of this proceeding, the determination has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory surcharge has been refunded to petitioner’s inmate account. Inasmuch as petitioner has received all the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Santiago v Fischer, 101 AD3d 1206, 1206 [2012]; Matter of Jordan v Fischer, 98 AD3d 788, 788 [2012]).
Peters, P.J., Lahtinen, Spain and McCarthy, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.